Citation Nr: 1535187	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-connected right knee disability (with the exception of any period when a temporary total rating was in effect).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.  He received the Purple Heart Medal and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to a rating in excess of 30 percent for internal derangement of the right knee, postoperative.

In November 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing held the RO.  A transcript of that hearing has been prepared and associated with the Veteran's claims folder.

As a matter of background, the Board remanded this matter for further development in April 2011.  In August 2013, the RO granted service connection for total knee arthroplasty of the right knee and assigned a 100 percent rating, effective from September 21, 2011, through October 31, 2012.  A 30 percent rating was assigned from November 1, 2012, onward.  As the Veteran was granted the full benefit sought from September 21, 2011, through October 31, 2012, his claim for an increased rating for service-connected right knee disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2014, the matter again came before the Board at which time the Board issued a new remand to obtain clarification as to the extent of any functional impairment of the right knee.  In March 2015 the Veteran was afforded a new VA examination, which the Board finds complied with its prior remand, and the matter was returned to the Board following the issuance of a supplemental statement of the case and affording the Veteran adequate time to respond.  



FINDINGS OF FACT

1. Prior to September 21, 2011, the Veteran's right knee disability was manifested by symptoms including pain on motion, fatigue, weakness, incoordination, which limited his range of motion to no more than 110 degrees extension and flexion; there were no findings of recurrent sublaxation or lateral instability.

2. The Veteran had been assigned a 30 percent disability rating for his right knee since July 1981; that rating has protected status.  

3. From September 21, 2011, to October 31, 2012, the Veteran's right knee disability was temporarily granted a 100 percent rating due to a total knee arthroscopy.  

4. From November 1, 2012, the Veteran's right knee disability has resulted in chronic residuals of a prosthetic knee replacement consisting of severe painful motion and weakness.  
  

CONCLUSIONS OF LAW

1. Prior to September 21, 2011, the criteria for a disability rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5260, 5261, 5256, 5257, 5262 (2014).

2. From November 1, 2012, the criteria for a 60 percent disability rating for a right knee disability, status post total knee arthroscopy, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5260, 5261, 5256, 5257, 5262.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated April 2007.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, hearing testimony from the Veteran and his spouse, and lay statements from the Veteran.  The Veteran has not informed VA of any outstanding evidence, and the Board is aware of none at this time.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).
  
Under Diagnostic Code 5055, for a prosthetic knee replacement, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  Id.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  Id.  

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)). Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).  As will be discussed in more detail below, because the Veteran has not been found to have recurrent sublaxation or lateral instability, dual ratings are not appropriate in this case.  

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula. As noted below, those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

Regarding scars, under the regulations that have been in effect since before the Veteran filed his claim for service connection in 2010, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014) provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  As noted below, because none of the Veteran's scars have been found to be unstable or painful, this diagnostic code is also inapplicable in this matter.

The Veteran submitted his claim for an increased rating for a right knee disability in February 2007, which had been rated as 30 percent disabling from July 1, 1981, under Diagnostic Code 5257 as postoperative internal derangement of the right knee.  

A review of the evidence of record reveals a VA orthopaedic consult dated June 6, 2006, in which the Veteran complained of right knee pain which he said had been present for years, but had gotten worse over the prior year.  The Veteran's right knee showed full range of motion, negative drawers and Lachman's tests, good medial and lateral stability, and no effusion.  X-rays from January 2006 were noted to show mild degenerative disease in the right knee.  The examining clinician gave a diagnosis of mild degenerative changes of the right knee.  Treatment options were discussed, including cortisone injections or Hyalgan injections but the Veteran decided that his right knee did not bother him to the point of considering injections.

In April 2007, the Veteran was afforded a VA examination in connection with his claim.  In the resulting report, the examiner noted a history of medial meniscectomy of the right knee in 1972 and arthroscopic debridement of the right knee in the 1990's.  The Veteran had a subjective complaint of bilateral knee pain, which the examiner found to result in pain and decreased endurance for prolonged weight bearing.  He had well healed surgical scars with no pain or tenderness, nor adherence to underlying tissue, no history of ulceration or breakdown, no disfigurement or functional limitation.  Flexion was 0-110 degrees; extension was 110-0 degrees.  Crepitus was noted in the right knee.  Pain was noted with all movement, but did not cause any additional limitation of movement either before or after repetitive testing.  No additional loss could be attributed to fatigue, weakness, incoordination or increased pain.  The Veteran was given a diagnosis of degenerative joint disease with retained bullet fragment.  

In September 2007, the RO issued a rating decision in which it denied an increase beyond 30 percent for the Veteran's right knee disability.  

On November 9, 2009, a VA special orthopaedic note indicates that x-rays showed mild degenerative change in the right patellofemoral compartment.  At least moderate medial compartment narrowing was noted in the right knee with a few osteophytes.  

On December 21, 2009, the Veteran was again afforded a VA examination.  He was given a diagnosis of degenerative joint disease of the right knee, status post-arthroplasty, with a well healed scar.  There was no deformity, tenderness, or effusion; he did not have atrophy of the quadriceps.  Flexion was full at 0-140 degrees; extension was full at 140-0 degrees.  He did have severe crepitus.  Drawers test was negative; McMurray's test was completed without apprehension or pain.  No sublaxation or instability was found.  No pain on motion was observed, both before and after repetition.  

In January 2010, the RO issued a new rating decision in which it continued a 30 percent rating for the right knee.  

In November 2010, the Veteran testified at a Board hearing before the below signed Veterans Law Judge.  In that hearing he testified that he was scheduled to undergo a total knee arthroplasty in March 2011.  The Board remanded the issue for further development.  

In September 2011, the Veteran underwent a total knee arthroplasty.  This surgery resulted in a total disability rating for the period of September 21, 2011 through October 31, 2012 under Diagnostic Code 5055.  

In June 2014, the Veteran was again afforded a VA examination in connection with his claim.   At that time, the Veteran reported that his right knee had not been straight since his total knee arthroplasty and he required the use of a knee brace to maintain balance with prolonged walking.  He also reported constant throbbing lateral and medial pain with increase to sharp pain with weightbearing movement.  He also reported increased pain once a week that limits mobility in one or the other knee, the right more than the left.  Flexion was 0-120 degrees with no objective evidence of painful motion.  Extension was 140-0 degrees without objective evidence of pain.  The examiner found functional loss to include less movement than normal.  There was tenderness or pain with palpitation of the joint line or soft tissue of the knee.  Joint stability was unable to be tested.  The examiner stated that pain, weakness, fatigability, or incoordination could significantly limit functional ability, but could not estimate a limitation on range of motion, such limitation only extended to prolonged walking only.  

In October 2014, the Board found that the June 2014 VA examination was inadequate for it to rely upon in that it did not fully address the DeLuca factors and their effect upon the Veteran's knee condition.  It issued a remand so that a new VA examination could be conducted.  

In March 2015, the Veteran was again afforded a VA examination to assess his right knee condition.  At that time the Veteran reported flare ups daily and that he could not walk on his knee.  Flexion was 0-110 degrees with pain on motion; extension was 100-0 degrees with pain on motion.  The examiner found that an abnormal range of motion contributed to the Veteran's unsteadiness on his legs.  There was evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, specifically moderate tenderness to palpitation to lateral, medial and distal areas of the patella.  Functional loss after repetitive testing due to pain, fatigue, weakness, and lack of endurance limited flexion to 0-105 degrees, a 5 degree loss; extension remained the same.  Pain, weakness, fatigability, and incoordination significantly limited functional ability with repeated use over time, although the examiner could not speculate to what degree range of motion might be affected.  Additional factors contributing to disability included weakened movement due to muscle or peripheral nerve injury, swelling, deformity, instability of station (not to be confused with lateral instability), disturbance of locomotion, and interference with standing.  Muscle strength was 3/5.  No ankylosis was found.  There was no history of recurrent sublaxation or lateral instability.  Residuals of the total knee joint replacement surgery included chronic residuals consisting of severe painful motion or weakness and swelling.  The Veteran did have a surgical scar, but it was not painful or unstable, nor did it have a total area equal to 39 square cm or greater.  The Veteran was noted to use a wheelchair, braces, and cane for ambulation.  X-rays showed the right knee prosthesis correctly in place.  

As discussed above, because the Veteran was granted the full benefit sought during the period from September 21, 2011, through October 31, 2012, the Boards analysis of his claim for an increased rating for service-connected right knee disability will focus on the periods prior to and following that total rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Prior to the Veteran's total knee arthroplasty on September 21, 2011, the Board finds that the Veteran's right knee disability was correctly rated as 30 percent disabling.  There were no findings of recurrent sublaxation or lateral instability.  Range of motion was reported as either full or limited to 0-110 degrees flexion and 110-0 degrees extension, at least 80 degrees farther than what would give rise to a higher rating under the Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Evidence of pain on motion was found, but it did not limit the Veterans range of motion to a degree that would equate the next higher rating.  Generally no additional loss could be attributed to fatigue, weakness, incoordination or increased pain.  See Mitchell, supra; 38 C.F.R. § 4.40.  The Veteran did have a scar, but it was well healed and not found to be unstable in any way.  

In fact, the Board notes that the evidence of record does not even support a 30 percent rating based on the various available Diagnostic Codes, however, because the Veteran's right knee disability has been so rated since July 1981, that rating has protected status.  See 38 C.F.R. § 3.951(b) (2014) (providing that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced to less than that such evaluation unless there is a showing that that rating was based on fraud).  Accordingly, the Board finds that an increased disability rating for the period prior to the Veteran's total knee arthroplasty is not warranted by the evidence of record.  

However, from November 1, 2012, the Board finds that the Veteran's right knee disability should be rated as 60 percent disabling based on residuals of his prosthetic knee replacement.  In reaching this conclusion, the Board notes that the Various Diagnostic Codes available that address range of motion or stability would not give rise to a higher rating.  Particularly, the Veteran's range of motion, even in consideration of the DeLuca factors, which were found, still only resulted in a limitation of range of motion to 105 degrees flexion and 100 degrees extension.  Thus, even considering those factors, the Veteran's functional loss still did not rise to a compensable degree above the 30 percent that the Veteran's right knee disability was already rated.  See Mitchell, supra; 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5260, 5261.  Likewise, while unsteadiness was noted due to the Veteran's minimal loss of range of motion, there was no evidence of recurrent sublaxation or lateral instability of the joint itself found.  See 38 C.F.R. § 4.71a., Diagnostic Code 5257.  Neither is there any evidence of ankylosis or impairment of the tibia and fibula.  See Id., Diagnostic Codes 5256, 5262.  

However, the Board acknowledges that the June 2014 VA examination did reveal significantly more severe symptomatology following his total knee arthroplasty.  Those symptoms include pain, weakness, fatigability, incoordination, loss of strength, peripheral muscle and/or nerve injury, tenderness or pain upon palpitation, swelling, interference with locomotion and standing, and loss of endurance.  Further, the Board finds particularly probative the March 2015 VA examination which found that those residuals of the Veteran's total knee joint replacement surgery constituted "chronic residuals consisting of severe painful motion or weakness and swelling."  The Board agrees that these residuals are, in fact, severe in nature - a factor which is specifically provided for by a 60 percent rating under Diagnostic Code 5055.  Accordingly, from November 1, 2012, the Board finds that the Veteran's right knee disability rating should be rated as 60 percent disabling.  

This determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an increased rating for the Veteran's right knee disability for the period prior to September 21, 2011, is denied.

From November 1, 2012, entitlement to a disability rating of 60 percent for the Veteran's right knee disability is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


